ClaeK, O. J.,
concurring: While Laws 1913, eh. 6 (Gregory’s Supp., 2645a), provide that in case of contributory negligence, damages may be apportioned between the corporation and the employee in proportion to the negligence of each, it must not be overlooked that the proviso to section 2 thereof specifies, “No such employee who may be injured or killed shall be held to have been guilty of contributory negligence in any case where the violation by such common carrier of any statute enacted for the safety of employees contributed to the injury or death of such employee.”
This is an express adoption of the doctrine first laid down in Greenlee v. R. R., 122 N. C., 977, and Troxler v. R. R., 124 N. C., 191, before the passage of any statute, that when the employee of a railroad is injured or killed by the failure of the company to use safety appliances contributory negligence could not be pleaded either in defense or in mitigation of damages to any extent whatever. Both the State and Federal governments later passed statutes to that effect; and in adopting the doctrine of comparative negligence since that time, the statutes, both State and Federal, have been careful to prevent the inference that contributory negligence to any degree can be a defense or mitigation of damages where the company has failed to conform to the requirement of the statute in regard to safety appliances.
*31As there are in North Carolina over 40,000 railroad employees, of whom a large part are employed in the operation of trains, it is all-important to them that the above 'proviso in the statute should not be lost sight of, even when the matter is not directly brought up by an .appeal, when an adverse inference might be drawn if the distinction is not adverted to.